Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 30, 2011                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
  142182                                                                                              Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  TIMOTHY KING, Successor Personal                                                                        Brian K. Zahra,
  Representative of the Estate of ANDREW                                                                             Justices
  BAKER,
               Plaintiff-Appellant,
  v                                                                SC: 142182
                                                                   COA: 284436
                                                                   Livingston CC: 04-020535-NH
  MCPHERSON HOSPITAL, a/k/a TRINITY
  HEALTH-MICHIGAN, MICHAEL
  BRIGGS, D.O., MERLE HUNTER, M.D.,
  and EMERGENCY PHYSICIANS
  MEDICAL GROUP, P.C.,
             Defendants-Appellees.
  _________________________________________/

        On order of the Court, the application for leave to appeal the October 19, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.

        CAVANAGH, MARILYN KELLY, and HATHAWAY, JJ., would grant leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 30, 2011                      _________________________________________
           d0323                                                              Clerk